DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed February 3, 2022, with respect to the rejection(s) of claim(s) 1, 11, 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Baldemair et al. (US 2012/0172079).
Baldemair teaches wherein the controller detects whether maximum transmission power of the frequency band is reported (Section 0093, UE obtains Pcmax,c values, which are maximum power values, the UE will transmit in at least one frequency band).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) in view of Bennett et al. (GB 2,411,547) and in further view of Baldemair et al. (US 2012/0172079)
Regarding Claim 1, Price teaches a terminal comprising: a transceiver that transmits radio signals to and receives radio signals from a base station (Col. 3 lines 33 – 46, mobile phones transmits/receives radio signals to/from base stations); and a controller that controls the maximum transmission power to be less than or equal to maximum transmission power of a default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3, the transmission power would thus be set to less than or equal to the maximum output power of power class 4) and upon transmitting a radio signal to the base station in a frequency band for which a second power class that is lower than the supported first power class is specified as the default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to 
Price does not teach a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein, upon detecting that the maximum transmission power of the frequency band is not reported, the controller controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class by applying the regulation of the default power class to the supported first power class, and wherein the controller detects whether maximum transmission power of the frequency band is reported
Bennett, which also teaches the use of power classes, teaches applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features 
Baldemair, which also teaches power control, teaches wherein the controller detects whether maximum transmission power of the frequency band is reported (Section 0093, UE obtains Pcmax,c values, which are maximum power values, the UE will transmit in at least one frequency band).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the features of Baldemair for the purpose of optimizing link adaptation and scheduling as taught by Baldemair.  The combination of Price, Bennett, and Baldemair teaches a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein the controller detects whether maximum transmission power of the frequency band is reported and wherein, upon detecting that the maximum transmission power of the frequency band is not reported, the controller controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class by applying the regulation of the default power class to the supported first power class.
Regarding Claim 11, Price teaches communication method by a terminal comprising: transmitting radio signals to and receiving radio signals from a base station (Col. 3 lines 33 – 46, mobile phones transmits/receives radio signals to/from base stations); and controlling maximum transmission power to be less than or equal to maximum transmission power of a default power class (Cols. 18 lines 61 – 67, 22 lines 
power class is specified as the default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3), wherein, upon detecting that maximum transmission power of the frequency band is not reported, the controlling controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class (Cols. 22 lines 61 – 67, 23 lines 1 – 11, the transmission power is controlled to be less than or equal to the maximum output power of the selected power class regardless of detection of maximum output power).
Price does not teach controlling maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein, upon detecting that the maximum transmission power of the frequency band is not reported, controlling the maximum transmission power to be less than or equal to the maximum transmission power of the default power class by applying the regulation of the default power class to 
Bennett, which also teaches the use of power classes, teaches applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features of Bennett for the purpose of extending talk and standby times of the mobile device as taught by Bennett.  
Baldemair, which also teaches power control, teaches wherein the controller detects whether maximum transmission power of the frequency band is reported (Section 0093, UE obtains Pcmax,c values, which are maximum power values, the UE will transmit in at least one frequency band).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the features of Baldemair for the purpose of optimizing link adaptation and scheduling as taught by Baldemair.  The combination of Price, Bennett, and Baldemair teaches controlling maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, detecting whether maximum transmission power of the frequency band is reported and wherein, upon detecting that the maximum transmission power of the frequency band is not reported, controlling the maximum 
Regarding Claim 12, Price teaches a radio communication system comprising:
a base station that communicates with a terminal; and the terminal, wherein the terminal includes: a transceiver that transmits radio signals to and receives radio signals from a base station (Col. 3 lines 33 – 46, mobile phones transmits/receives radio signals to/from base stations, mobile phones comprise transceivers); and a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class( Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3, the transmission power would thus be set to less than or equal to the maximum output power of power class 4), upon transmitting a radio signal to the base station in a frequency band for which a second power class that is lower than the supported first power class is specified as the default power class (Cols. 18 lines 61 – 67, 22 lines 61 – 67, 23 lines 1 – 11, the mobile device will transmit in at least one frequency band, said mobile device can adjust its power class from power class 3 to power class 4, which would be the new default power class, power class 4 is lower than the default power class 3), wherein, upon detecting that maximum transmission power of the frequency band is not reported, the controller controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class (Cols. 22 
Price does not teach a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein, upon detecting that maximum transmission power of the frequency band is not reported, the controller controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class by applying the regulation of the default power class to the supported first power class, and wherein the controller detects whether maximum transmission power of the frequency band is reported
Bennett, which also teaches the use of power classes, teaches applying a regulation of the default power class to the supported first power class (Page 7, lines 4 – 10, the default power class is used or applied to at least one power class in order to produce a power level that is closest to the maximum power level).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Price with the above features of Bennett for the purpose of extending talk and standby times of the mobile device as taught by Bennett.  
Baldemair, which also teaches power control, teaches wherein the controller detects whether maximum transmission power of the frequency band is reported 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the features of Baldemair for the purpose of optimizing link adaptation and scheduling as taught by Baldemair.  The combination of Price, Bennett, and Baldemair teaches a controller that controls maximum transmission power to be less than or equal to maximum transmission power of a default power class by applying a regulation of the default power class to a supported first power class, wherein the controller detects whether maximum transmission power of the frequency band is reported and wherein, upon detecting that the maximum transmission power of the frequency band is not reported, the controller controls the maximum transmission power to be less than or equal to the maximum transmission power of the default power class by applying the regulation of the default power class to the supported first power class.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 8,886,247) in view of Bennett et al. (GB 2,411,547) in view of Baldemair et al. (US 2012/0172079), as applied to Claim 1 set forth above, and in further view of Baker et al. (US 2014/0105040)
Regarding Claim 8, The above Price combination teaches all of the claimed limitations recited in Claims 1.  Price does not teach wherein, upon detecting that the maximum transmission power in the frequency band is reported and that the reported maximum transmission power is the maximum transmission power of the default power 
	Baker, which also teaches mobile device communications, teaches wherein, upon detecting that the maximum transmission power in the frequency band is reported and that the reported maximum transmission power in the frequency band is the maximum transmission power of the default power class (Section 0046, UE receives or detects requests for handovers, the UE determines whether handover should be to a low power base station thus requiring an adjustment in the power class thus the received handover request is ultimately an indication of the required power class, and therefore maximum transmission power according to said power class), the controller controls, in accordance with the regulation of the default power class in the frequency band, maximum transmission power from the terminal to be the lower one of the maximum transmission power of the support first power class and the reported maximum transmission power (Section 0046, if there is handover to a low power base station the transmission power will be according to the modified power class associated with transmitting to the low power base station which is lower than the transmission power associated with the power class associated with the high power base station).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Price combination with the above features Baker for the purpose of preventing handover holes and/or uplink SINR desensitization as taught by Baker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean